              Case 3:21-mj-03769-DEB Document 1 Filed 09/13/21 PageID.1 Page 1 of 18
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Southern District
                                                     __________  DistrictofofCalifornia
                                                                              __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched
          or identify the person by name and address)
                                                                             )
                                                                             )              Case No.       '21 MJ03769
Facebook account username “Triny Barajas”, Facebook                          )
        user ID number: 100001430933149                                      )
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A

located in the             Northern               District of                 California                  , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 u property designed for use, intended for use, or used in committing a crime;
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        21 U.S.C. Sections 952, 960               Importation of Controlled Substances
        21 U.S.C. Sections 963                    Conspiracy to Import Controlled Substances

          The application is based on these facts:
        See attached affidavit


           u Continued on the attached sheet.
           u Delayed notice of        days (give exact ending date if more than 30 days:                                       ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                         Applicant’s signature

                                                                                                       Russell Slingerland Jr.
                                                                                                         Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:            09/13/2021
                                                                                                           Judge’s signature

City and state:                                                                                        Hon. Daniel E. Butcher
                                                                                                         Printed name and title
  Case 3:21-mj-03769-DEB Document 1 Filed 09/13/21 PageID.2 Page 2 of 18



                                ATTACHMENT A

                          PROPERTY TO BE SEARCHED

The following property is to be searched:
              a.         Facebook account with username “Triny Barajas”, Facebook
user               ID           number:             100001430933149,               link:
https://www.facebook.com/profile.php?id=100001430933149 (hereinafter referred to as
the Subject Account), believed to be used by Maria Trinidad BARAJAS de Medina
(8/8/1971).
       The Subject Account is currently in the possession of Facebook, Inc., an Internet
service provider with its primary computer information systems and other electronic
communications and storage systems, records and data located at Facebook, Inc., Attn:
Security Department/Custodian of Records, 1601 California Avenue, Palo Alto, CA 94304.
      Case 3:21-mj-03769-DEB Document 1 Filed 09/13/21 PageID.3 Page 3 of 18




                                   ATTACHMENT B
                                 ITEMS TO BE SEIZED
I.       Service of Warrant
         The officer executing the warrant shall permit Facebook, Inc. as custodian of the
computer files described in Section II below, to locate the files and copy them onto
removable electronic storage media and deliver the same to the officer.
II.      Items to be provided by the ISP
         All subscriber and/or user information including basic subscriber information
(referred to as Neoselect), all electronic mail, images, comments associated with
images, text/wall messages, histories, friend lists, profiles, method of payment, detailed
billing records, access logs, Expanded Subscriber Content (referred to as Neoprint)
including profile contact information, mini-feed, status update history, shares, notes,
wall postings, friend listing with friend’s Facebook ID, group listing with Facebook
Group ID, future and past events, and video listings with filename; User Photos
(referred to as User Photoprint); Group Information; Private Messages; IP Logs and any
other files associated with the following Facebook accounts and pages:
         a.    Facebook account with username “Triny Barajas”, Facebook user ID
number:                               100001430933149,                               link:
https://www.facebook.com/profile.php?id=100001430933149 (hereinafter referred to
as the Subject Account), believed to be used by Maria Trinidad BARAJAS de Medina
(8/8/1971).
III.     The search of the data supplied by the ISP pursuant to this warrant will be
conducted by HSI as provided in the “Procedures For Electronically Stored
Information” of the affidavit submitted in support of this search warrant and will
be limited to the period of October 14, 2020 to January 14, 2021, and the seizure
of:
         a.    All contact and personal identifying information for the Subject Account,
including full name, user identification number, birth date, gender, contact e-mail
   Case 3:21-mj-03769-DEB Document 1 Filed 09/13/21 PageID.4 Page 4 of 18



addresses, Facebook passwords, Facebook security questions and answers, physical
address (including city, state, and zip code), telephone numbers, screen names,
websites, and other personal identifiers;
      b.     Communications, records, and attachments or electronic mail, text or
instant messages, posts, profiles information, and attachments tending to discuss or
establish drug trafficking, sales, importation;
      c.     Communications, records, and attachments or electronic mail and
attachments tending to establish the identities of any co-conspirators; and
      d.     Communications, records, and attachments or electronic mail and
attachments that provide context to any electronic mail reflecting the criminal activity
described in this warrant including any electronic mail sent or received in temporal
proximity to any relevant electronic mail and any electronic mail that identifies any
users of the Subject Account;
which are evidence of Importation and Conspiracy to Import Methamphetamine in
violation of Title 21, United States Code, Sections 952, 960, and 963.
     Case 3:21-mj-03769-DEB Document 1 Filed 09/13/21 PageID.5 Page 5 of 18




 1                                         AFFIDAVIT
 2
           I, Special Agent Russell Slingerland Jr., having been duly sworn do hereby state that
 3
     the following is true to my knowledge and belief.
 4
     A.    Introduction
 5
           1.     I make this affidavit in support of one application for a search warrant in
 6
     furtherance of a narcotics smuggling investigation conducted by Homeland Security
 7
     Investigations (“HSI”) agents for the following Facebook Account located as described in
 8
     Attachment A (incorporated herein):
 9
            Facebook account with username “Triny Barajas”; Facebook user ID
10
            number: 100001430933149; link:
11          https://www.facebook.com/profile.php?id=100001430933149
12 (hereinafter, “Subject Account”) believed to be used by Maria Trinidad BARAJAS de
13 Medina, (“BARAJAS”) from October 14, 2020 to January 14, 2021, for items that
14 constitute evidence, fruits, and instrumentalities of violations of Title 21, United States
15 Code, Sections 952, 960, 963, Importation of Controlled Substances and Conspiracy, as
16 described in Attachment B.
17 B.      Training and Experience
18         2.     I am a Special Agent and currently employed with the United States
19 Department of Homeland Security (DHS), Immigration and Customs Enforcement (ICE),
20 Homeland Security Investigations (HSI). I am an investigative or law enforcement officer
21 of the United States within the meaning of 18 U.S.C. § 2510(7). I am empowered to
22 conduct investigations of, and to make arrests for, offenses enumerated in 18 U.S.C. §
23 2516.
24
           3.     I have held my current position with HSI since December of 2016. I am a
25
     graduate of the Criminal Investigator Training Program and the Homeland Security
26
     Investigations Special Agent Training Program at the Federal Law Enforcement Training
27
     Center (FLETC). During the course of my training at FLETC, I learned fundamentals of
28
     how to conduct criminal investigations including, but not limited to, gathering of evidence,
     Case 3:21-mj-03769-DEB Document 1 Filed 09/13/21 PageID.6 Page 6 of 18




1 preservation of a crime scene, and use of electronic evidence--all in relation to violations
2 of the United States Code.
3          4.     From November 2003 to December 2016, I worked at DHS, Customs and
4 Border Protection, United States Border Patrol (USBP) as a Border Patrol Agent. I was
5 employed as a full-time, sworn federal agent with the USBP. I graduated from the USBP
6 Basic Border Patrol Training Academy located in Charleston, South Carolina. While
7 employed with the USBP, I held the position of a Patrol Agent, Canine Handler, Canine
8 Instructor, and Supervisory Border Patrol Agent.
9
           5.     Currently, I am assigned to the HSI Weapons and Gangs Group in San Ysidro,
10
     California. I am also assigned to the United States Marshals Service Fugitive Task Force,
11
     where I hold a special deputation as a Special Deputy United States Marshal and Task
12
     Force Officer. I investigate violations of the United States Code that stem from the
13
     international border between Mexico and the United States, including drug smuggling, as
14
     well as conducting fugitive operations. I have participated in investigating various drug
15
     trafficking organizations that are involved in the acquisition, importation, transportation,
16
     and distribution of controlled substances into and through the Southern District of
17
     California. I have spoken with other agents with extensive experience in narcotics
18
     smuggling investigations. Through my experience and training, I have gained a working
19
     knowledge and insight into the normal operational habits of narcotics smugglers, with
20
     particular emphasis on those who attempt to import narcotics into the United States from
21
     Mexico at the San Diego International Ports of Entry.
22
           6.     As a Special Agent with HSI, my duties include the investigation of narcotics-
23
     related violations of Title 21 of the United States Code and the California Health and Safety
24
     Code. I have participated in and conducted numerous investigations of violations of
25
     various State and Federal criminal laws, including distribution of controlled substances,
26
     use of a communication facilities to commit narcotic offenses, importation of controlled
27
     substances, conspiracy to import, possess and distribute controlled substances, all in
28
                                                  2
     Case 3:21-mj-03769-DEB Document 1 Filed 09/13/21 PageID.7 Page 7 of 18




 1 violation of Title 21 and Title 18, United States Code and various California Health and
 2 Safety Code and California Penal Code sections. These investigations resulted in arrests
 3 of individuals who have imported, smuggled, received and distributed controlled
 4 substances, including methamphetamine, marijuana, heroin, and methamphetamine. Also,
 5 these investigations resulted in seizures of illegal drugs and proceeds from the distribution
 6 of those illegal drugs. Through these investigations and training, I am familiar with the
 7 operations of illegal international Drug Trafficking Organizations (DTOs) in various parts
 8 of the world, specifically Mexico.
 9         7.    Based on my training and experience, I am familiar with the methods utilized
10 in narcotics-trafficking operations and the trafficking patterns employed by narcotics
11 organizations. I have also spoken with agents, as well as other law enforcement officers,
12 about their experiences and the results of their investigations and interviews. I have
13 become knowledgeable of the methods and modes of narcotics operations and the language
14 and patterns of narcotics abuse and trafficking. I have become familiar with the methods
15 of operation typically used by narcotics traffickers. I am aware that it is a common practice
16 for drug traffickers to work in concert with other individuals and to do so by utilizing
17 cellular telephones and web based messaging and communication programs such as
18 Facebook Messenger and WhatsApp to maintain communications with co-conspirators in
19 order to further their criminal activities. Conspiracies involved in the smuggling and
20 trafficking of narcotics generate many types of evidence including, but not limited to,
21 cellular phone-related evidence such as text messages, photos and voicemail messages
22 referring to the arrangements of travel and payment, names, and phone numbers of co-
23 conspirators.
24
          8.     Moreover, I know that narcotics operations depend upon maintaining their
25
   extensive contacts. The use of web based messaging and communication programs such
26
   as Facebook Messenger are essential in maintaining timely long-distance and local contacts
27
   with the original suppliers and those down the organizational chain to the local traffickers.
28
                                                 3
     Case 3:21-mj-03769-DEB Document 1 Filed 09/13/21 PageID.8 Page 8 of 18




1 These communication programs allow narcotics dealers to maintain contact with narcotics
2 associates, narcotics suppliers, and narcotics customers.         I also know that narcotics
3 traffickers often use fraudulent information to subscribe to communication facilities and
4 frequently change communications facilities to thwart law enforcement efforts to intercept
5 their communications.
6          9.     Based on my training and experience as a Special Agent and in consultation
7 with law enforcement officers experienced in narcotics smuggling investigations, and all
8 of the facts and opinions set forth in this affidavit, I am aware that:
9          a. Drug smugglers will use social networking and messaging services on different
10            electronic devices because it allows access to send instant messages and
              communicate with other individuals in addition to the standard use of cellular
11            phones to make telephone calls, text, web, and voice messages;
12         b. Drug smugglers will use social networking and messaging services because
              they are able to actively monitor the progress of their illegal cargo while the
13            conveyance is in transit;
14         c. Drug smugglers and their accomplices will use social networking and
              messaging services features because they can easily arrange and/or determine
15            what time their illegal cargo will arrive at predetermined locations;
16         d. Drug smugglers will use social networking and messaging services to direct
              drivers to synchronize an exact drop-off and/or pick up time of their illegal
17            cargo;
18         e. Drug smugglers will use social networking and messaging services to notify or
              warn their accomplices of law enforcement activity to include the presence and
19            posture of marked and unmarked units, as well as the operational status of
20            checkpoints and border crossings; and
           f. The use of social networking and messaging services by smugglers tends to
21            generate evidence that is stored on the social media account, including, but not
22            limited to chats, instant messages, photographs, contact lists, IP addresses,
              connected social network accounts, and location data.
23
           10.    The following is based on my own investigation, oral and written reports by
24
     other law enforcement officers, interviews, subpoenaed and public records, database
25
     checks, and other investigations. Because this affidavit is for a limited purpose, I have not
26
     included every fact I know about this investigation. I set forth only facts necessary to
27
28
                                                  4
     Case 3:21-mj-03769-DEB Document 1 Filed 09/13/21 PageID.9 Page 9 of 18




 1 establish foundation for the requested search warrant application. Conversations and
 2 discussions below are set forth in substance unless noted. Dates and times are approximate.
 3 C.     Facts in Support of Probable Cause
 4        11.    On January 14, 2021, at approximately 3:45 AM, BARAJAS, a United States
 5 citizen, applied for entry into the United States from Mexico through the San Ysidro Port
 6 of Entry in vehicle lane number 5. BARAJAS was the driver, sole occupant, and registered
 7 owner of a 2008 Nissan Rogue (“the vehicle”) bearing California license plates.
 8      12. A Customs and Border Protection Officer (“CBPO”) received two negative
 9 Customs declarations from BARAJAS. BARAJAS stated she was crossing the border to
10 go to Chula Vista, California. The inspecting CBPO noticed irregular mannerisms and
11 body language from BARAJAS and located a blue duffel bag in the cargo area of the
12 vehicle. Inside the blue duffel bag, the inspecting CBPO discovered plastic wrapped
13 packages of suspected controlled substances.
14        13.    A CBPO operating the Z-Portal X-Ray machine detected anomalies in the
15 duffel bag inside of the vehicle.
16        14. The blue duffel bag located in the cargo area of the vehicle was found to
17 contain 22 plastic wrapped packages, with a total approximate weight of 19.94 kilograms
18 (43.96 pounds). A sample of the substance contained within the packages field tested
19
   positive for the characteristics of methamphetamine.
20
          15. BARAJAS was placed under arrest at approximately 5:30 AM and charged
21
   with a violation of Title 21, United States Code, Sections 952 and 960, importation of a
22
   controlled substance.
23
          16. Defendant’s pink iPhone (Seizure No. 2021250400099101-0005) was found
24
   and seized by a Customs and Border Protection Officer (CBPO) who was tasked to perform
25
   a secondary inspection of the vehicle and inventory all the property seized from the
26
   Defendant and her vehicle. BARAJAS identified the pink iPhone as hers during an
27
   interview.
28
                                                5
     Case 3:21-mj-03769-DEB Document 1 Filed 09/13/21 PageID.10 Page 10 of 18



           17.    Law enforcement obtained an extraction of Defendant’s pink iPhone seized
 1
     during her arrest using Cellebrite digital intelligence platform pursuant to an initial search
 2
 3 warrant issued on March 10, 2021, by United States Magistrate Judge Daniel Butcher. Law
 4 enforcement obtained an extraction of Defendant’s iPhone seized during her arrest using a
 5 different platform pursuant to a second search warrant issued on July 26, 2021, by United
 6 Stated Magistrate Judge Michael S. Berg.
 7         18.    The extractions contained what appear to be cached photographs from the

 8 Subject Account accessed approximately within a week of her arrest, including, but not
 9 limited to, images of vehicle keys, a SENTRI card for an unidentified female, a Mexican
10 passport of a Salvador Mejia Nunez, and a California identification card for Elizabeth
11 Mendoza. The extractions also contained what appear to be approximately 51 Facebook
12 messenger conversations with approximately 1,978 messages exchanged between the
13 Subject Account and accounts. Many of the conversations appear to show that attachments,
14 such as .jpeg or .png images or .mp4 videos, were sent or received but images or videos
15 were unable to be viewed in the extracted conversations.
16         19.    Based upon my experience and investigation in this case and in other cases, I

17 believe that information relevant to the narcotic smuggling activities of BARAJAS and co-
18 conspirators, such as telephone numbers, incoming and outgoing calls, contact names,
19 electronic mail (email) addresses, appointment dates, messages, pictures and other digital
20 information are stored in the Facebook account described herein. Furthermore, I believe
21 that BARAJAS may have discussed details associated to narcotic smuggling offenses
22 and/or the images referenced above with multiple individuals through Facebook chat
23 media. I also know that chat messages, contact names, addresses, appointment dates,
24 pictures and other digital information are stored on Facebook.com which may identify
25 other persons involved in narcotic smuggling activities.
26        20. The search warrant is limited to October 14, 2020, to the date of Defendant’s
27 arrest on January 14, 2021. In my training and experience, narcotics traffickers may be
28 involved in the planning and coordination of a drug smuggling event in the weeks and
                                                   6
     Case 3:21-mj-03769-DEB Document 1 Filed 09/13/21 PageID.11 Page 11 of 18



     months prior to an event. Co-conspirators are also often unaware of a defendant’s arrest
 1
     and will continue to attempt to communicate with a defendant after their arrest to determine
 2
 3 the whereabouts of the narcotics. Based on my training and experience, it is also not
 4 unusual for individuals, such as Defendant, to attempt to minimize the amount of time they
 5 were involved in their smuggling activities, and for the individuals to be involved for weeks
 6 and months longer than they claim. Additionally, based on Records reflect that Defendant
 7 had crossed the vehicle into the United States from Mexico approximately 50 times
 8 between October 16, 2020 and the date of her arrest on January 14, 2020. Accordingly, I
 9 request permission to search for data from October 14, 2020, to the date of Defendant’s
10 arrest on January 14, 2021.
11 D.      Genuine Risks of Destruction of Evidence

12         21.    Based upon my experience and training, and the experience and training of
13 other agents with whom I have communicated, electronically stored data can be
14 permanently deleted or modified by users possessing basic computer skills. In this case,
15 only if the subject receives advance warning of the execution of this warrant, will there be
16 a genuine risk of destruction of evidence.
17
     E.    Prior Attempts to Obtain This Evidence
18
           22.    As specified above, the first and second extractions of Defendant’s pink
19
     iPhone pursuant to search warrants contained some information from the Subject Account,
20
     as specified above, but did not provide a complete download of the Subject Account during
21
     the time period requested by this warrant.
22
     F.    Social Network Provider
23
           23.    Facebook owns and operates a free-access social networking website of the
24
     same name that can be accessed at http://www.facebook.com. Facebook allows its users
25
     to establish accounts with Facebook, and users can then use their accounts to share written
26
     news, photographs, videos, and other information with other Facebook users, and
27
     sometimes with the general public.
28
                                                  7
     Case 3:21-mj-03769-DEB Document 1 Filed 09/13/21 PageID.12 Page 12 of 18



           24.    Facebook asks users to provide basic contact and personal identifying
 1
     information to Facebook, either during the registration process or thereafter.          This
 2
 3 information may include the user’s full name, birth date, gender, contact e-mail addresses,
 4 Facebook passwords, Facebook security questions and answers (for password retrieval),
 5 physical address (including city, state, and zip code), telephone numbers, screen names,
 6 websites, and other personal identifiers. Facebook also assigns a user identification
 7 number to each account.
 8      25. Facebook users may join one or more groups or networks to connect and

 9 interact with other users who are members of the same group or network. A Facebook user
10 can also connect directly with individual Facebook users by sending each user a “Friend
11 Request.” If the recipient of a “Friend Request” accepts the request, then the two users
12 will become “Friends” for purposes of Facebook and can exchange communications or
13 view information about each other. Each Facebook user’s account includes a list of that
14 user’s “Friends” and a “News Feed,” which highlights information about the user’s
15 “Friends,” such as profile changes, upcoming events, and birthdays.
16       26. Facebook users can select different levels of privacy for the communications

17 and information associated with their Facebook accounts. By adjusting these privacy
18 settings, a Facebook user can make information available only to himself or herself, to
19 particular Facebook users, or to anyone with access to the Internet, including people who
20 are not Facebook users. A Facebook user can also create “lists” of Facebook friends to
21 facilitate the application of these privacy settings. Facebook accounts also include other
22 account settings that users can adjust to control, for example, the types of notifications they
23 receive from Facebook.
24       27. Facebook users can create profiles that include photographs, lists of personal
25 interests, and other information. Facebook users can also post “status” updates about their
26 whereabouts and actions, as well as links to videos, photographs, articles, and other items
27 available elsewhere on the Internet. Facebook users can also post information about
28 upcoming “events,” such as social occasions, by listing the event’s time, location, host, and
                                                  8
     Case 3:21-mj-03769-DEB Document 1 Filed 09/13/21 PageID.13 Page 13 of 18



     guest list. In addition, Facebook users can “check in” to particular locations or add their
 1
     geographic locations to their Facebook posts, thereby revealing their geographic locations
 2
 3 at particular dates and times. A particular user’s profile page also includes a “Wall,” which
 4 is a space where the user and his or her “Friends” can post messages, attachments, and
 5 links that will typically be visible to anyone who can view the user’s profile.
 6        28. Facebook has a Photos application, where users can upload an unlimited

 7 number of albums and photos. Another feature of the Photos application is the ability to
 8 “tag” (i.e., label) other Facebook users in a photo or video. When a user is tagged in a
 9 photo or video, he or she receives a notification of the tag and a link to see the photo or
10 video. For Facebook’s purposes, a user’s “Photoprint” includes all photos uploaded by
11 that user that have not been deleted, as well as all photos uploaded by any user that have
12 that user tagged in them.
13         29.   Facebook users can exchange private messages on Facebook with other users.

14 These messages, which are similar to e-mail messages, are sent to the recipient’s “Inbox”
15 on Facebook, which also stores copies of messages sent by the recipient, as well as other
16 information. Facebook users can also post comments on the Facebook profiles of other
17 users or on their own profiles; such comments are typically associated with a specific
18 posting or item on the profile. In addition, Facebook has a Chat feature that allows users
19 to send and receive instant messages through Facebook. These chat communications are
20 stored in the chat history for the account. Facebook also has a Video Calling feature, and
21 although Facebook does not record the calls themselves, it does keep records of the date of
22 each call.
23       30.      If a Facebook user does not want to interact with another user on Facebook,
24 the first user can “block” the second user from seeing his or her account.
25        31. Facebook has a “like” feature that allows users to give positive feedback or
26 connect to particular pages. Facebook users can “like” Facebook posts or updates, as well
27 as webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can
28 also become “fans” of particular Facebook pages.
                                                 9
     Case 3:21-mj-03769-DEB Document 1 Filed 09/13/21 PageID.14 Page 14 of 18



           32.   Facebook has a search function that enables its users to search Facebook for
 1
     keywords, usernames, or pages, among other things.
 2
 3         33.   Each Facebook account has an activity log, which is a list of the user’s posts

 4 and other Facebook activities from the inception of the account to the present. The activity
 5 log includes stories and photos that the user has been tagged in, as well as connections
 6 made through the account, such as “liking” a Facebook page or adding someone as a friend.
 7 The activity log is visible to the user but cannot be viewed by people who visit the user’s
 8 Facebook page.
 9      34. Facebook Notes is a blogging feature available to Facebook users, and it

10 enables users to write and post notes or personal web logs (“blogs”), or to import their
11 blogs from other services, such as Xanga, LiveJournal, and Blogger.
12         35.   The Facebook Gifts feature allows users to send virtual “gifts” to their friends

13 that appear as icons on the recipient’s profile page. Gifts cost money to purchase, and a
14 personalized message can be attached to each gift. Facebook users can also send each other
15 “pokes,” which are free and simply result in a notification to the recipient that he or she
16 has been “poked” by the sender.
17         36.   Facebook also has a Marketplace feature, which allows users to post free

18 classified ads. Users can post items for sale, housing, jobs, and other items on the
19 Marketplace.
20         37.   In addition to the applications described above, Facebook also provides its

21 users with access to thousands of other applications on the Facebook platform. When a
22 Facebook user accesses or uses one of these applications, an update about that the user’s
23 access or use of that application may appear on the user’s profile page.
24       38. Facebook uses the term “Neoprint” to describe an expanded view of a given
25 user profile. The “Neoprint” for a given user can include the following information from
26 the user’s profile: profile contact information; News Feed information; status updates;
27 links to videos, photographs, articles, and other items; Notes; Wall postings; friend lists,
28 including the friends’ Facebook user identification numbers; groups and networks of which
                                                 10
     Case 3:21-mj-03769-DEB Document 1 Filed 09/13/21 PageID.15 Page 15 of 18



     the user is a member, including the groups’ Facebook group identification numbers; future
 1
     and past event postings; rejected “Friend” requests; comments; gifts; pokes; tags; and
 2
 3 information about the user’s access and use of Facebook applications.
 4       39. Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP

 5 address. These logs may contain information about the actions taken by the user ID or IP
 6 address on Facebook, including information about the type of action, the date and time of
 7 the action, and the user ID and IP address associated with the action. For example, if a
 8 user views a Facebook profile, that user’s IP log would reflect the fact that the user viewed
 9 the profile, and would show when and from what IP address the user did so.
10        40. Social networking providers like Facebook typically retain additional

11 information about their users’ accounts, such as information about the length of service
12 (including start date), the types of service utilized, and the means and source of any
13 payments associated with the service (including any credit card or bank account number).
14 In some cases, Facebook users may communicate directly with Facebook about issues
15 relating to their accounts, such as technical problems, billing inquiries, or complaints from
16 other users. Social networking providers like Facebook typically retain records about such
17 communications, including records of contacts between the user and the provider’s support
18 services, as well as records of any actions taken by the provider or user as a result of the
19 communications.
20     41. Therefore, the computers of Facebook are likely to contain all the material

21 described above, including stored electronic communications and information concerning
22 subscribers and their use of Facebook, such as account access information, transaction
23 information, and other account information.
24 G.    Procedures for Electronically Stored Information
25         42.   Federal agents and investigative support personnel are trained and
26 experienced in identifying communications relevant to the crimes under investigation. The
27 personnel of Facebook are not. It would be inappropriate and impractical for federal agents
28 to search the vast computer network of Facebook for the relevant accounts and then to
                                                 11
     Case 3:21-mj-03769-DEB Document 1 Filed 09/13/21 PageID.16 Page 16 of 18



     analyze the contents of those accounts on the premises of Facebook. The impact on the
 1
     Facebook’s business would be severe.
 2
 3         43.   Therefore, I request authority to seize all content, including electronic mail

 4 and attachments, stored instant messages, stored voice messages, photographs and any
 5 other content from the Facebook accounts, as described in Attachment A. In order to
 6 accomplish the objective of the search warrant with a minimum of interference with the
 7 business activities of Facebook, to protect the rights of the subject of the investigation and
 8 to effectively pursue this investigation, authority is sought to allow Facebook to make a
 9 digital copy of the entire contents of the accounts subject to seizure. That copy will be
10 provided to me or to any authorized federal agent. The copy will be forensically imaged
11 and the image will then be analyzed to identify communications and other data subject to
12 seizure pursuant to Attachments B. Relevant data will be copied to separate media. The
13 original media will be sealed and maintained to establish authenticity, if necessary.
14         44.   Analyzing the data to be provided by Facebook requires special technical

15 skills, equipment and software. It also can be very time-consuming. Searching by
16 keywords, for example, often yields many thousands of “hits,” each of which must be
17 reviewed in its context by the examiner to determine whether the data is within the scope
18 of the warrant. Merely finding a relevant “hit” does not end the review process. Certain
19 file formats do not lend themselves to keyword searches. Keywords search text. Many
20 common electronic mail, database and spreadsheet applications, which files may have been
21 attached to electronic mail, do not store data as searchable text. The data is saved in a
22 proprietary non text format. And, as the volume of storage allotted by service providers
23 increases, the time it takes to properly analyze recovered data increases dramatically.
24       45. Based on the foregoing, searching the recovered data for the information
25 subject to seizure pursuant to this warrant may require a range of data analysis techniques
26 and may take weeks or even months. Keywords need to be modified continuously based
27 upon the results obtained. The personnel conducting the segregation and extraction of data
28 will complete the analysis and provide the data authorized by this warrant to the
                                                 12
     Case 3:21-mj-03769-DEB Document 1 Filed 09/13/21 PageID.17 Page 17 of 18



     investigating team within ninety (90) days of receipt of the data from the service provider,
 1
     absent further application to this court.
 2
 3         46.    Based upon my experience and training, and the experience and training of

 4 other agents with whom I have communicated, it is necessary to review and seize all
 5 electronic messages/comments/entries that identify any users of the subject account(s) and
 6 any electronic communications sent or received in temporal proximity to incriminating
 7 electronic mails that provide context to the incriminating mails.
 8         47.    All forensic analysis of the imaged data will employ search protocols directed

 9 exclusively to the identification and extraction of data within the scope of this warrant.
10 H.    Conclusion

11         48.    Based on the foregoing, there is probable cause to believe that the items

12 identified in Attachment B have been used in the commission of a crime and constitution
13 evidence, fruits, and instrumentalities of violations of Title 21, United States Code, United
14 States Code, Sections 952, 960, 963, Importation of Controlled Substances and Conspiracy,
15 as described in Attachment B, and will be found at the premises to be searched as provided
16 in Attachment A.
17 //
18 //
19 //
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //
                                                 13
     Case 3:21-mj-03769-DEB Document 1 Filed 09/13/21 PageID.18 Page 18 of 18



           WHEREFORE, I request that this Court issue a warrant authorizing HSI Special
 1
 2 Agents and/or other federal and state law enforcement officers to search the property in
 3 Attachment A and to seize items listed in Attachment B, using the methodology described
 4 above.
 5
                                                     ___________________
                                                       _________________
                                                          _____ _ ___
 6                                                   Russell Slingerland
                                                                 g       Jr.
                                                     Special Agent
 7                                                    Homeland Security Investigations
 8
 9 Subscribed and sworn to before me
          13th
10 this _____ day of September, 2021.
11
                                                     ___________________________
12                                                   HON. DANIEL E. BUTCHER
                                                     U.S. MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              14
